Citation Nr: 1538455	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Evaluation of maxillary sinusitis, initially rated as noncompensable.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Thomas J. Farrell, Attorney at Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from January 1972 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In the October 2012 rating decision, the RO, in pertinent part, granted service connection for maxillary sinusitis, and assigned an initial noncompensable disability rating, effective April 17, 2012.  The RO also denied service connection for an acquired psychiatric disorder, bilateral hearing loss disability, tinnitus, and a thyroid disorder.   The Veteran appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeal, the Veteran's representative submitted a letter in lieu of a substantive appeal in April 2014.  In July 2014, the Veteran's representative  indicated that the Veteran requested a hearing before a Veterans Law Judge at the RO.  There is no indication that any steps have been taken to address this hearing request, and this request has not been withdrawn.  As such, the Board must remand the appellant's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a VLJ from the Board.  The appellant should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




